RESTRICTION/ELECTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows based upon Applicant’s brief description of Drawings:
: 
Group I, drawn to the species of figure 1, no claims appear to be drawn to this species given the lack of detail in the drawings and the requirements of independent claim 27.

Group II, drawn to the species of figure 2, no claims appear to be drawn to this species given the lack of detail in the drawings and the requirements of independent claim 27.

Group III, drawn to the species of figures 3, 4, 5, and 6 wherein claims 27-32 and 34-46 appear to read on this species.


Group V, drawn to the species of figures 11, 12, 13, and 14 wherein claims 27-32 and 36-46 appear to read on the invention.

Group VI, drawn to the species of figures 15, 16, 17, and 18 wherein claims 27-33 and 36-46 appear to read on the invention.

Group VII, drawn to the species of figure 19, no claims appear to be drawn to this species given the lack of detail in the drawings and the requirements of independent claim 27.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim(s) are generic: to all species.
special technical features for the following reasons:
CN 201 442 728 U (FUSHUN HUAHAI OIL MACHINERY MANUFACTURE CO LTD; NAN WANG) 28 April 2010 (2010-04-28), herein after “CN’728” discloses;
(Claim 27) CN’728 discloses a valve apparatus for connection to a tank or pipe, the valve apparatus comprising a housing (1 and 7 in fig. 1), a first opening and a second opening communicating with respective first and second conduits (first conduit formed at the connection with the tank or pipe, see fig. 1; second conduit surrounds first conduit in fig. 1) each for providing ingress and egress of fluid into and out of the housing through the first opening and the second opening (see arrow paths in fig. 1), and discrete first and second valve means or valves (6 and 5 in fig. 1) which are spaced apart from one another, the first and second valve means or valves selectively controlling fluid flow between the first and second conduits, wherein, in use, the principal flow axes along the first conduit and second conduit are parallel and opposed (see arrow paths in fig. 1), the first valve means or valve (pressure valve disc 6 in fig. 1)
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system call, 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753